DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 01, 2022 has been entered.
This office action is in response to communication filed on February 01, 2022.
Status of claims within the current application:
Claims 1 – 25 are pending.
Claims 1, 12, 15, and 19 are amended.
Claims 2 – 6 and 13 – 14 are cancelled.
Claims 23 – 25 are new.

Response to Arguments
Applicant’s remarks and amendments submitted on February 01, 2022 for application 16/749,351 have been considered and are persuasive. Therefore, the previous filed claim rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 7 – 12, 15 – 25 are allowed, but they are renumbered to be 1 – 18. The following is an examiner’s statement of reasons for allowance: the following prior arts were 
Seul et al. [US 20170104736 A1]: This is considered closet prior art to the present application that has methodology and technology for secure data storage in a cloud storage infrastructure comprises providing a set of first upload files to be stored in the cloud storage infrastructure, providing a set of first random noise files, splitting each file of the two sets into a group of fragments, recombining the fragments by randomly intermixing fragments from different groups thus generating a set of second upload files, encrypting each second upload file with a first encryption key and storing each first encryption key in a secure storage location, storing reconstruction information about the set of first upload files, the splitting, the recombining and the first encryption keys in the secure storage location, uploading each second upload file to a respective temporary cloud storage location, repeatedly moving each uploaded second upload file to a new temporary cloud storage location in predetermined intervals of time.
Seul does disclose providing a set of first upload files to be stored in the cloud storage
infrastructure, providing a set of first random noise files. splitting each file of the two
sets into a group of fragments, providing a set of first random noise files, splitting each file of the two sets into a group of fragments, recombining the fragments by randomly intermixing fragments from different groups thus generating a set of second upload files, each second upload file comprising fragments from different files of the two sets, encrypting each second upload file with a first encryption key and storing each first encryption key in a secure storage location, storing reconstruction information about the set of first upload files, the splitting, the recombining and the first encryption keys in the secure storage location, the reconstruction 
Kane-Parry et al. [US 9336381 B1]: This prior art discloses methodology and technology for identifying security credentials or other sensitive information based on an entropy-based analysis of information included in documents such as source code files, object code files, or other types of files. A baseline information entropy may be determined for one or more documents, indicating a baseline level of randomness for information in the document(s). One or more of the documents may be analyzed to identify the presence of high entropy portions that have an information entropy above a threshold value. The threshold value may be based on the baseline information entropy, or based on other criteria such as a programming language of the document(s). Because security credentials may have a higher level of information entropy than the surrounding code, any high entropy portions of the document(s) may be identified as potential security risks.
Kane-Parry does disclose the entropic analysis module 124 may send the notification(s) 118, indicating the portions of the document(s) 108 that exhibit high information entropy. Such notification(s) 118 may be sent to the user(s) 104 that created or edited the document(s) 108 to include the high information entropy portions. The notification(s) 118 may also be sent to other user(s) 104, such as program managers, build managers, testers, other developers, and so forth. 
Panchapakesan et al. [US 20160378999 A1]: This prior art discloses methodology and technology for dynamic content redaction though the generation of redaction schemas associated with document, image, media, or other data files is described. A redaction schema can include at least one range of content in a data file to be concealed for a user, a group of users, or operating parameters of various devices, for example. When the data file is opened for display on a device, the redaction schema can be parsed to identify whether masking objects should be added to a masking layer for overlay upon or above the content displayed. The masking layer can be generated based on the redaction schema, a user of the device, or operating parameters of the 
Panchapakesan does disclose mark one range of content in a document for redaction for a first group of users. a redaction layer 310 with masking objects 320-322 is shown over the content 210. The redaction layer generator 138 can generate the redaction layer 310 based on the redaction schema 250. The redaction layer generator 138 can also overlay the redaction layer 310 over the content 210 to obscure ranges of the content 210 the redaction layer generator 138 can insert some indicator of where content was removed or redacted. Generally, if one or more ranges of content are to be obscured from view for a given user, the redaction layer generator 138 generates the new file without those ranges of data, without those ranges being visible, or with a substitution of the content over those ranges the process includes saving the new data file. The new data file can be used for e-mailing or sending copies of data files outside the secure access environment, for example. Thus, when the computing environment 110 receives a request for a document from the client device 160, the computing environment 110 can reference the redaction schema 250, generate a masking layer based in part on the redaction schema 250, and apply the masking layer to the document to generate a redacted document for communication to the client device 160. 
Allen et al. [US 20200136824 A1]: This prior art discloses methodology and technology for a data access computing device is provided. The data access computing device receives a token request from a user computing device, generates a secret value unique to the token request, encrypts the secret value using a private key associated with the data access computing device, encrypts the secret value using a public key associated with the relying party to generate a sharing token, transmits the sharing token to the user computing device, receives a payload 
Allen does disclose the relying party computing devices requests at least one user data element from a user, receives a sharing token from a user computing device associated with the user, the sharing token including a secret value encrypted in a first encryption layer using a private key A associated with a data access computing device, and in a second encryption layer using a public key B associated with the relying party computing device. User computing device 140 receives sharing token 210 from DA computing device 110 over connection 144, which may be, for example, an internet connection. Key A is associated with DA computing device 110, thus private key A 114 is stored by DA computing device 110. Relying party computing device 130 stores the public counterpart to private key A, public key A 132. Additionally, key B is associated with the relying party, thus private key B 134 is stored by relying party computing device 130. Public key B 112 is accessible by DA computing device 110. In certain embodiments, public keys (e.g., public key B 112, public key A 132) may not be directly stored by DA computing device 110 and/or relying party computing device 130. In one embodiment, public keys are retrieved as needed from a key server, key database, and/or certificate authority.
Yerli [US 20170041964 A1]: This prior art discloses methodology and technology for accessing communication networks includes receiving by a device an identification of a communication network; determining whether the identification corresponds to a registered communication network; if the identification corresponds to a registered communication 
Yerli does disclose the central entity may select a plurality of individually parameterized cryptographic functions to generate a plurality of passwords for accessing the further communication network which may all be returned to the provider of the further communication network in order to enable an initialization and set-up of the further communication network.
Dongre et al. [US 20190080115 A1]: This prior art discloses methodology and technology for receiving content anonymization metadata from an anonymization server, and in response to receiving the content anonymization metadata, determining a plurality of messages related to identified sensitive content based on attributes of the content anonymization metadata. In addition, the method includes determining whether a message of the plurality of related messages includes the sensitive content, and in response to determining that a message includes the sensitive content, automatically anonymizing the sensitive content according to the content anonymization metadata.
Dongre does disclose s upon receiving such metadata, any instantiations of the sensitive content may be anonymized for a specified time period. For example, suppose the sensitive content to be anonymized is a public release date for a secret product. An email content anonymizer server component 102 receives from an email content anonymizer client component 
Koshti et al. [US 20210150024 A1]: This prior art discloses methodology and technology for a security tool analyzes database queries of internal users to determine if these users accessed information in a manner that deviates from established and/or expected access patterns. The security tool can also analyze the behavior of a group of internal users to determine whether that behavior deviates from expected access patterns. The security tool then determines security risks corresponding to the users' access. If any of the security risks exceeds a threshold, then the security tool takes remedial action (e.g., preventing one or more users from accessing information). In this manner, internal data breaches can be detected and prevented. Additionally, in certain embodiments, an internal data breach can be prevented before the internal data breach even occurs.
Koshti does disclose security tool 110 generates and communicates an alert 130 indicating a likely internal data breach when security tool 110 determines that one or more risks 126 exceed threshold 128. Security tool 110 may communicate alert 130 to an administrator who 
However, none of the prior arts of record independently or in-combination discloses all the limitation of the independent claims 1,12, and 19 as recited in the amended set of claims being examined.
Therefore, the independent claims are allowable over the prior arts of record. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”
In most cases, the examiner's actions and the applicant's replies make evident the reasons

when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where
the examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowances are in all probability evident from the record and no statement should be necessary. Conversely, where the record is not explicit as to reasons, but allowance is in order, then a logical extension of 37 CFR 1.111 and 1.133 would dictate that the examiner should make reasons of record and such reasons should be specific.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434